Citation Nr: 1221545	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-44 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid and attendance or at the housebound rate.



REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent



ATTORNEY FOR THE BOARD

M. Donohue, Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968, including service in the Republic of Vietnam.  He was awarded decorations that included the Vietnam Service Medal, the Vietnam Campaign Medal and Combat Infantryman Badge.   

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the RO. 

In January 2012, the Board remanded the case to the RO in order to schedule the Veteran for a hearing before a Veterans Law Judge. While a hearing was scheduled for April 27, 2012, the record indicates that the Veteran canceled this hearing.  He has not since requested that the hearing be rescheduled.  

Additional treatment records were associated with the Veteran's Virtual VA paperless claims folder after his appeal was certified to the Board. The record does not indicate that this evidence has been considered by the RO and a waiver of initial RO consideration is not of record. Nevertheless, there can be no prejudice to the Veteran in the Board's reviewing these documents in the first instance since the Board is grating the claim. 

The Veteran has filed a claim seeking a special home adaptation grant, as well as service connection for bilateral carpal tunnel syndrome, bilateral foot disabilities, a cervical spine disability, migraine headaches, and osteoarthritis of the legs, wrists, arms, hands and elbows.  

These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and must refer them to the AOJ for appropriate action.  



FINDINGS OF FACT

1. The Veteran's service-connected disabilities consist of posttraumatic stress disorder (PTSD), rated as 100 percent disabling; limitation of motion of the right knee with a history of bursitis, rated as 30 percent disabling; and intertrigo of the perirectal area, rated at a noncompensable (no percent) level.  

2.  The service-connected disabilities in the aggregate are shown to be so disabling as to prevent the Veteran from dressing himself and result in mental incapacity which requires care or assistance on a regular basis to protect him from hazards and dangers incident to his daily environment. 



CONCLUSION OF LAW

The criteria for the assignment of SMC based on the Veteran's need for regular aid and attendance have been met. 38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of his claim - in light of the fact that the Board is granting SMC benefits based on the Veteran's need for regular aid and attendance.   

Thus, any potential deficiency on the part of VA in complying with the provisions of VCAA has essentially been rendered moot by the Board's complete grant of the benefit sought on appeal.


II. Law and Regulations

SMC is payable at a specified rate if a veteran, as the result of service-connected disability, is in need of regular aid and attendance. 

Need for aid and attendance means helplessness or is so nearly helpless as to require the regular aid and attendance of another person.  A veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.351(b) (2011).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. "Bedridden" will be a proper basis for the determination. See 38 C.F.R. § 3.352(a) (2011).

A veteran will be found to be bedridden if the condition actually requires that he remain in bed, but not if he voluntarily stays in bed or if a physician merely recommends bed rest.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  

The particular personal functions that the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need. Determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

Although a veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present." See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Special monthly compensation is payable at a specified rate if a veteran, as the result of service-connected disability, has one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher or he is permanently housebound.  

The veteran will be found to be permanently housebound if, due to his service-connected disabilities, he is substantially confined to his home or the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that such confinement will continue throughout his lifetime. 38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2011).


III.  Analysis 

Upon review, the preponderance of the evidence is found to show that the Veteran is in need of regular aid and attendance in order to dress himself and to protect him from hazards and dangers incident to his daily environment due to mental incapacity. 

The Veteran's service-connected disabilities consist of PTSD, rated as 100 percent disabling; limitation of motion of the right knee with a history of bursitis, rated as 30 percent disabling; and intertrigo of the perirectal area, rated at a noncompensable (no percent) level.  

The VA treatment records document that the Veteran's PTSD is manifested by anxiety, suspiciousness, hypervigilance, flashbacks, chronic sleep impairment, short and long-term memory impairment, impaired judgment, disturbances in mood and motivation, chronic suicidal thoughts, irritability, near-continuous depression, difficulty remembering names and words, a persistent danger of hurting himself, and an intermittent inability to perform activities of daily living.  See, e.g., a July 2007 VA treatment record. The assigned 100 percent disability rating contemplates total occupational and social impairment. 38 C.F.R. § 4.130 (2011).

The VA treatment records show that the Veteran experienced problems self-administering his medications due to memory problems.  Specifically, in January 2011, the Veteran was hospitalized for several days after an accidental overdose. These records indicate that the overdose was caused by the Veteran's confusion as to how much medication he had already taken.  

Furthermore, the record also indicates that the Veteran will have difficulty remembering if he has completed basic self care, and will therefore brush his teeth 3-4 times in a row. See a July 2007 VA treatment record.

A submitted medical record also shows that the Veteran, who had combat service in the Republic of Vietnam, underwent quadruple bypass grafting for severe coronary artery disease in November 2001 after suffering an acute inferior myocardial infarction complicated by a ventricular fibrillatory arrest.  

A January 2012 VA treatment record documents the Veteran's request for pill organizers because "it [was] hard for him to keep" track of his medication.  A September 2011 VA treatment record indicates that the Veteran was receiving skilled nursing visits on an as-needed basis to help him with his medication. 

The record also indicates that, while the Veteran drove, prepared his own means and could go to the bathroom, he needed help getting dressed and tying his shoes.  See a February 2010 VA treatment record.  

While pain and dyspepsia are listed as the cause of the Veteran's inability to dress himself, the Board will resolve all doubt in favor of the Veteran and assume that this pain stems from his service-connected right knee disability, which is rated as 30 percent disabling. 

The VA treatment records repeatedly indicate that the Veteran's wife had been taking care of him. As noted, the service connection disabilities result in an inability to protect himself from the hazards or dangers incident to his normal environment and an inability to dress himself.  

Accordingly, on this record, the Board finds that the Veteran is in need of regular aid and attendance. 

Special monthly compensation based on the need for regular aid and attendance is a greater benefit than special monthly compensation at the housebound rate. 38 U.S.C.A. § 1114(l),(s) (West 2002). Therefore, the issue of special monthly compensation on account at the housebound rate is moot.



ORDER

Increased SMC based on the need for regular aid and attendance is granted, subject to the laws and regulations governing the payment of VA monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


